Exhibit 10.2

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), is made as of August 7, 2017, by and
between Galena Biopharma, Inc. (“Galena”) and the Person set forth on Schedule A
hereto (the “Stockholder”).

WHEREAS, as of the date hereof, the Stockholder is the holder of the number of
shares, par value $10.00 per share (“Sellas Shares”), of SELLAS Life Sciences
Group Ltd, a Bermuda exempted company (“Sellas”), set forth opposite the
Stockholder’s name on Schedule A (all such shares set forth on Schedule A,
together with any shares of Sellas Shares that are hereafter issued to or
otherwise acquired, whether beneficially or of record, or owned by the
Stockholder prior to the termination of this Agreement being referred to herein
as the “Subject Shares”);

WHEREAS, Galena, Sellas, Sellas Intermediate Holdings I, Inc., a Delaware
corporation and a wholly owned subsidiary of Galena (“Holdings I”), Sellas
Intermediate Holdings II, Inc., a Delaware corporation and a wholly owned
subsidiary of Holdings I (“Holdings II”), Galena Bermuda Merger Sub, Ltd., a
Bermuda exempted company and a wholly owned subsidiary of Holdings II (“Merger
Sub”), propose to enter into an Agreement and Plan of Merger and Reorganization,
dated as of the date hereof (the “Plan of Merger”), which provide, among other
things, for the merger of Merger Sub with and into Sellas, with Sellas
continuing as the surviving company (the “Merger”), upon the terms and subject
to the conditions set forth in the Plan of Merger (capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Plan of Merger); and

WHEREAS, as a condition to its willingness to enter into the Plan of Merger,
Galena has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

The Stockholder hereby covenants and agrees that:

1.1. Voting of Subject Shares. From and after the date hereof, at every meeting
of the holders of Sellas Shares (the “Sellas Stockholders”), however called, and
at every adjournment or postponement thereof (or pursuant to a written consent
if the Sellas Stockholders act by written consent in lieu of a meeting), the
Stockholder shall, or shall cause the holder of record on any applicable record
date to, be present (in person or by proxy) and to vote the Subject Shares
(a) adopting the Plan of Merger, the Bermuda Merger Agreement and approving the
Merger, the conversion of the Sellas Convertible Note, and the other actions
contemplated by the Plan of Merger and (b) against any Acquisition Proposal. The
Stockholder shall retain at all times the right to vote the Subject Shares in
Stockholder’s sole discretion and without any other



--------------------------------------------------------------------------------

limitation on those matters other than those set forth in this Section 1.1 that
are at any time or from time to time presented for consideration to the Sellas
Stockholders.

1.2. No Inconsistent Arrangements. Except as provided hereunder or under the
Plan of Merger, the Stockholder shall not, directly or indirectly, (a) create
any Encumbrance other than restrictions imposed by Legal Requirements or
pursuant to this Agreement on any Subject Shares, (b) transfer, sell, assign,
gift or otherwise dispose of (collectively, “Transfer”), or enter into any
contract with respect to any Transfer of the Subject Shares or any interest
therein, (c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Shares, (d) deposit or permit
the deposit of the Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Subject Shares, or (e) take any
action that, to the knowledge of the Stockholder, would make any representation
or warranty of the Stockholder herein untrue or incorrect in any material
respect, or have the effect of preventing the Stockholder from performing the
Stockholder’s obligations hereunder. Notwithstanding the foregoing, (i) the
Stockholder may (A) make transfers of the Subject Shares as charitable gifts or
donations, (B) make transfers or dispositions of the Subject Shares to any trust
for the direct or indirect benefit of the Stockholder or the immediate family of
the Stockholder, (C) make transfers or dispositions of the Subject Shares by
will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of the
Stockholder, (D) make transfers of the Subject Shares to stockholders, direct or
indirect affiliates (within the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended), current or former partners (general or
limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, partners, members or managers, or
to another corporation, partnership, limited liability company or other business
entity that controls, is controlled by or is under common control with the
Stockholder, (E) make transfers that occur by operation of law pursuant to a
qualified domestic relations order or in connection with a divorce settlement,
(F) make transfers or dispositions not involving a change in beneficial
ownership, and (G) if the Stockholder is a trust, make transfers or dispositions
to any beneficiary of the Stockholder or the estate of any such beneficiary;
provided that, in each case, the transferee agrees in writing to be bound by the
terms and conditions of this Agreement and either the Stockholder or the
transferee provides Galena with a copy of such agreement promptly upon
consummation of any such Transfer and (ii) the Stockholder may take all actions
reasonably necessary to consummate the Contemplated Transactions. For purposes
of this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

1.3. No Exercise of Appraisal Rights; Waivers. In connection with the
Contemplated Transactions, the Stockholder hereby expressly (a) waives, to the
extent permitted under applicable Legal Requirements, the applicability of the
provisions for dissenters’ or appraisal rights set forth in the Companies Act
(or any other similar applicable Legal Requirement), with respect to any Subject
Shares, (b) agrees that the Stockholder will not, under any circumstances in
connection with the Contemplated Transactions, exercise any dissenters’ or
appraisal rights in respect of any Subject Shares, and (c) agrees that the
Stockholder will not bring, commence, institute, maintain, prosecute,
participate in or voluntarily aid any action, claim, suit or cause of action, in
law or in equity, in any court or before any Governmental Body, which
(i) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Stockholder, or the approval of the Plan of Merger by the
Sellas Board of Directors, breaches any fiduciary



--------------------------------------------------------------------------------

duty of the Sellas Board of Directors or any member thereof; provided, that the
Stockholder may defend against, contest or settle any such action, claim, suit
or cause of action brought against the Stockholder that relates solely to the
Stockholder’s capacity as a director, officer or securityholder of Sellas.

1.4. Documentation and Information. The Stockholder shall permit and hereby
authorizes Galena and Sellas to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Galena or Sellas reasonably determines to be necessary in connection with
the Merger and any transactions contemplated by the Plan of Merger, the
Stockholder’s identity and ownership of the Subject Shares and the nature of the
Stockholder’s commitments and obligations under this Agreement. Galena is an
intended third-party beneficiary of this Section 1.4.

1.5. Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares. The Stockholder hereby irrevocably appoints Galena as
attorney-in-fact and proxy for and on behalf of the Stockholder, for and in the
name, place and stead of the Stockholder, to: (a) attend any and all meetings of
Sellas Stockholders, (b) vote, express consent or dissent or issue instructions
to the record holder to vote the Subject Shares in accordance with the
provisions of Section 1.1 at any and all meetings of Sellas Stockholders or in
connection with any action sought to be taken by written consent of Sellas
Stockholders without a meeting and (c) grant or withhold, or issue instructions
to the record holder to grant or withhold, consistent with the provisions of
Section 1.1, all written consents with respect to the Subject Shares at any and
all meetings of Sellas Stockholders or in connection with any action sought to
be taken by written consent of Sellas Stockholders without a meeting. Galena
agrees not to exercise the proxy granted herein for any purpose other than the
purposes described in this Agreement. The foregoing proxy shall be deemed to be
a proxy coupled with an interest, is irrevocable (and as such shall survive and
not be affected by the death, incapacity, mental illness or insanity of the
Stockholder, as applicable) until the termination of the Plan of Merger and
shall not be terminated by operation of law or upon the occurrence of any other
event other than the termination of this Agreement pursuant to Section 4.2. The
Stockholder authorizes such attorney and proxy to substitute any other Person to
act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Sellas. The Stockholder hereby
affirms that the proxy set forth in this Section 1.5 is given in connection with
and granted in consideration of and as an inducement to Galena, Holdings I,
Holdings II and Merger Sub to enter into the Plan of Merger and that such proxy
is given to secure the obligations of the Stockholder under Section 1.1. The
proxy set forth in this Section 1.5 is executed and intended to be irrevocable,
subject, however, to its automatic termination upon the termination of this
Agreement pursuant to Section 4.2. With respect to any Subject Shares that are
owned beneficially by the Stockholder but are not held of record by the
Stockholder (other than shares beneficially owned by the Stockholder that are
held in the name of a bank, broker or nominee), the Stockholder shall take all
action necessary to cause the record holder of such Subject Shares to grant the
irrevocable proxy and take all other actions provided for in this Section 1.5
with respect to such Subject Shares.

1.6. No Solicitation of Transactions. Subject to Sections 4.5(b), 5.2 and 5.3 of
the Plan of Merger, as applicable, the Stockholder shall not knowingly, directly
or indirectly, through any officer, director, agent or otherwise, (i) solicit,
initiate, respond to or take any action



--------------------------------------------------------------------------------

knowingly to facilitate or encourage any inquiries or the communication, making,
submission or announcement of any Acquisition Proposal or Acquisition Inquiry or
take any action that could reasonably be expected to lead to an Acquisition
Proposal or Acquisition Inquiry; (ii) enter into or participate in any
discussions or negotiations with any Person with respect to any Acquisition
Proposal or Acquisition Inquiry; (iii) furnish any information regarding such
Party to any Person in connection with, in response to, relating to or for the
purpose of assisting with or facilitating an Acquisition Proposal or Acquisition
Inquiry; (iv) approve, endorse or recommend any Acquisition Proposal;
(v) execute or enter into any letter of intent or similar document or any
Contract contemplating or otherwise relating to any Acquisition Transaction; or
(vi) grant any waiver or release under any confidentiality, standstill or
similar agreement. The Stockholder hereby represents and warrants that the
Stockholder has read Section 4.5 (No Solicitation) of the Plan of Merger and
agrees not to engage in any actions prohibited thereby.

1.7. No Ownership Interest. Nothing contained in this Agreement will be deemed
to vest in Galena any direct or indirect ownership or incidents of ownership of
or with respect to the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares will remain and belong to the
Stockholder, and Galena will have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
Sellas or exercise any power or authority to direct Stockholder in the voting of
any of the Subject Shares, except as otherwise expressly provided herein with
respect to the Subject Shares and except as otherwise expressly provided in the
Plan of Merger.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to Galena that:

2.1. Organization; Authorization; Binding Agreement. The Stockholder, if not a
natural person, is duly incorporated or organized, as applicable, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. The Stockholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder, and constitutes a legal, valid and binding
obligation of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors and (b) laws of general
application relating to bankruptcy, insolvency, the relief of debtors,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights (the
“Enforceability Exceptions”).

2.2. Ownership of Subject Shares; Total Shares. The Stockholder is the record or
beneficial owner of the Subject Shares and has good and marketable title to the
Subject Shares free and clear of any Encumbrances (including any restriction on
the right to vote or otherwise transfer the Subject Shares), except (a) as
provided hereunder, (b) pursuant to any applicable restrictions on transfer
under the Securities Act, (c) subject to any risk of forfeiture with respect to
any Sellas Shares granted to the Stockholder under an employee benefit plan of
Sellas and (d) as provided in the bylaws of Sellas or in the Investor
Agreements. The Subject Shares listed on Schedule A opposite the Stockholder’s
name constitute all of the Sellas Shares owned by the



--------------------------------------------------------------------------------

Stockholder as of the date hereof. Except pursuant to the Investor Agreements or
Sellas’ bylaws, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Subject Shares. For purposes of this
Agreement “Beneficial Ownership” shall be interpreted as defined in Rule 13d-3
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any Contract or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing).

2.3. Voting Power. The Stockholder has full voting power, with respect to the
Subject Shares, and full power of disposition, full power to issue instructions
with respect to the matters set forth herein and full power to agree to all of
the matters set forth in this Agreement, in each case, with respect to all of
the Subject Shares. None of the Subject Shares are subject to any proxy, voting
trust or other agreement or arrangement with respect to the voting of the
Subject Shares, except (a) provided in the Investor Agreements and (b) as
provided hereunder.

2.4. Reliance. The Stockholder has had the opportunity to review the Plan of
Merger and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder understands and acknowledges that Galena, Holdings I, Holdings II
and Merger Sub are entering into the Plan of Merger in reliance upon the
Stockholder’s execution, delivery and performance of this Agreement.

2.5. Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of the Stockholder, threatened in writing against, the
Stockholder or any of the Stockholder’s properties or assets (including the
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform the Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

2.6. Non-Contravention. The execution and delivery of this Agreement by the
Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of (a) any applicable Legal Requirement or any injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Body to which the Stockholder is subject; or (b) any Contract to
which the Stockholder is a party or is bound or to which the Subject Shares are
subject.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GALENA

Galena represents and warrants to the Stockholder that:

3.1. Organization; Authorization. Galena is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware. The
consummation of the transactions contemplated hereby is within Galena’s
corporate powers and have been duly authorized by all necessary corporate
actions on the part of Galena. Galena has full power and authority to execute,
deliver and perform this Agreement.



--------------------------------------------------------------------------------

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Galena and constitutes a valid and binding obligation of Galena
enforceable against Galena in accordance with its terms, subject to the
Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including facsimile transmission or electronic
mail) and shall be given, (a) if to Galena, in accordance with the provisions of
the Plan of Merger and (b) if to the Stockholder, to the Stockholder’s address,
electronic mail address or facsimile number set forth on a signature page
hereto, or to such other address, electronic mail address or facsimile number as
the Stockholder may hereafter specify in writing to Galena.

4.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earlier of (a) the termination of
the Plan of Merger in accordance with its terms and (b) the Effective Time. Upon
termination of this Agreement, neither party shall have any further obligations
or liabilities under this Agreement; provided, however, that (i) nothing set
forth in this Section 4.2 shall relieve either party from liability for any
breach of this Agreement prior to termination hereof, and (ii) the provisions of
this Article IV shall survive any termination of this Agreement.

4.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

4.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. Except as set forth in Section 1.4, no
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns. Neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other party hereto, except that Galena
may transfer or assign its rights and obligations under this Agreement, in whole
or from time to time in part, to one or more of its Affiliates at any time;
provided, that such transfer or assignment shall not relieve Galena of any of
its obligations hereunder.

4.5. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. In any action or suit between any of the parties arising out of or
relating to this Agreement: (a) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Delaware Court of Chancery, or if such court does not have proper
jurisdiction, then the federal



--------------------------------------------------------------------------------

courts located in the State of Delaware, and appellate courts therefrom
(collectively, the “Delaware Courts”); and (b) each of the parties irrevocably
waives the right to trial by jury.

4.6. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by all parties by facsimile or electronic transmission in .PDF
format shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

4.7. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof.

4.8. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination will have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

4.9. Specific Performance. Any and all remedies herein expressly conferred upon
a party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any Delaware Court, this being in addition to any other remedy to which they are
entitled at law or in equity, and each of the parties hereto waives any bond,
surety or other security that might be required of any other party with respect
thereto.

4.10. Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.



--------------------------------------------------------------------------------

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles,” and “Schedules” are intended to refer to Sections or
Articles of this Agreement and Schedules to this Agreement, respectively.

(e) The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

4.11. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Legal Requirements to perform their respective obligations as expressly set
forth under this Agreement.

4.12. Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a Stockholder of Sellas, and not in the
Stockholder’s capacity as a director, officer or employee of Sellas or any of
its Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of
Sellas in the exercise of his or her fiduciary duties as a director or officer
of Sellas or in his or her capacity as a trustee or fiduciary of any employee
benefit plan or trust or prevent or be construed to create any obligation on the
part of any director or officer of Sellas or any trustee or fiduciary of any
employee benefit plan or trust from taking any action in his or her capacity as
such director, officer, trustee or fiduciary.

4.13. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the board of
directors of Sellas has approved, for purposes of any applicable anti-takeover
laws and regulations, and any applicable provision of Sellas’ organizational
documents, the Merger, (b) the Plan of Merger are executed by all parties
thereto, and (c) this Agreement is executed by all parties hereto.

(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

GALENA BIOPHARMA, INC.

By:    

 

 

 

Name:

 

Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

 

(Print Name of Stockholder)

 

(Signature)

 

(Name and Title of Signatory, if Signing

on Behalf of an Entity)

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   No. Shares